Exhibit 10.31

SECOND ADDENDUM TO SERVICING AGREEMENT

This Second Addendum dated as of April 1, 2005 (the “Addendum”) is made to the
Servicing Agreement dated as of August 21, 2001 and amended as of July 1, 2004
(the “Agreement”) by and between GMAC Mortgage Corporation (“GMACM” or
“Servicer”), a Pennsylvania corporation with its principal office at 100 Witmer
Road, Horsham, Pennsylvania 19044-0963 and GMAC Bank (the “Bank”), a federal
savings bank with its principal office at 3710 Kennett Pike, Greenville,
Delaware 19807.

Explanatory Statement

1. GMACM and the Bank have entered into the Agreement, whereby GMACM will
service certain residential mortgage loans and lines of credits originated or
acquired by the Bank.

2. GMACM and the Bank wish to amend Exhibit A to the Agreement as it applies to
Servicing Compensation payable to GMACM for its Servicing Activities with
respect to loans held for investment.

3. It is the intent of the Bank and GMACM that this Addendum comply with the
requirements of Sections 23A and 23B of the Federal Reserve Act, the applicable
provisions of the Home Owners Loan Act, and the implementing OTS regulations.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. The capitalized terms used herein, unless otherwise defined, shall have the
meanings set forth in the Agreement.

2. Exhibit A to the Agreement is hereby amended and replaced in its entirety by
the Servicing Fee Schedule for Held for Investment Loans attached as Exhibit A
hereto.

3. Any conflict between the provisions of this Addendum and those of the
Agreement shall be resolved in favor of the provisions of this Addendum. Except
as expressly set forth in this Addendum, no modification of the Agreement is
made or intended to be made by this Addendum, and the Agreement, as amended by
this Addendum, is confirmed and reaffirmed by GMACM and the Bank and shall be
and remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

ATTEST:     GMAC MORTGAGE CORPORATION

 

    By:    LOGO [g14829image_002.jpg]       William Maguire     Its:    Senior
Vice President

ATTEST:

LOGO [g14829image_001.jpg]

    GMAC BANK     By:    LOGO [g14829image_004.jpg]       Peter A. Simon    
Its:    Senior Vice President

 

1. As defined in the GMACM service level template attached hereto.



--------------------------------------------------------------------------------

Exhibit A

Servicing Fee Schedule for Held for Investment (HFI) Loans

 

Pricing    GMACB has chosen not to use the Private Label service offered by NLA,
and consequently, the following prices are for servicing with GMACM branding.
GMACB will be charged on a pass-thru basis for certain Firsts and on a
sub-servicing invoice basis for certain HFI Firsts, HELs and HELOCs
Sub-servicing Program Set-up
Charge    No Charge

Set Up Fee Per

Loan/Line

   From GMACM    No Charge From Other Parties   

Actual out-of-pocket expenses passed through to GMACB plus reasonable GMACM
personnel

costs on a case-by-case basis.

Borrower Web Access    No Charge Service Fee Per Loan/Line    Monthly service
fee per product

 

  1) For first mortgage loans funded prior to July 1, 2004, classified as HFI
and serviced under Investor # 50230 Block # 10003, and for first mortgages
classified as HFS; there is no change from the practice of passing through net
interest after deducting the applicable servicing fee (25.0 or 37.5 basis points
per annum depending on the loan type) on the outstanding unpaid principal
balance.

 

 

2)

For HEL – 16.18 basis points and HELOC – 23.43 basis points based on the daily
average outstanding balance for the month, to be invoiced monthly effective
July 1, 2004. All HEL and HELOC loans will be serviced using the
“consumer/HELOC” service level process.1

 

 

3)

For first mortgage “Prime” loans funded subsequent to June 30, 2004, classified
as HFI and serviced under newly established blocks (These will be communicated
with the effective date announcement): 1.62 basis points per annum on the daily
average outstanding balance for the month, to be invoiced monthly effective when
announced on a date to be determined. All “Prime” loans will be serviced using
the “Prime/Base” service level process.1

 

 

4)

For first mortgage “Alt-A” loans funded subsequent to March 1, 2005, classified
as HFI and serviced under newly established blocks (these will be communicated
with the effective date of the announcement): 2.00 basis points per annum on the
daily average outstanding balance for the month, to be invoiced monthly
effective when announced on a date to be determined. All “Alt-A” loans will be
serviced using the “Alt-A/Enhanced” service level process.1

Daily average outstanding balances will be obtained from the servicing system
for the affected investor/blocks. GMACM NLA will prepare the invoice and forward
to GMAC Bank Accounting for approval by noon on the second business day of each
month for information regarding the prior month.

 

Firsts (Prime)

  Firsts (Alt-A)   HEL   HELOC

1.62 bps/annum

  2.00 bps/annum   16.18 bps/annum   23.43 bps/annum

 

Ancillary Income

   Line Fees and Late Charges    For account of GMACB

Principal and Interest Float

   For account of GMACB (P&I receipts are passed to GMACB on an actual basis as
received) Escrow and Interest Float    For account of GMACM (T&I value is given
to GMACM)

 

1. As defined in the GMACM service level template attached hereto.



--------------------------------------------------------------------------------

Servicing Activity Fees    For account of GMACM (e.g. payoff statements, fax
fees) if paid by the Borrower.

Optional Products

   Revenue of non-banking products retained by GMACM

Customer Prepayment Fees

   For account of GMACB De-Boarding Fee Per Loan
for HFI assets sold to a third party    Actual out-of-pocket expenses passed
through to GMACB plus reasonable GMACM personnel costs



--------------------------------------------------------------------------------

Service Level Template For HFI Loans

 

#

       

Service Level Name

  

Specific Measure Definition

  

Prime Base

  

Alt-A/Enhanced

  

Sub Prime

  

Consumer/HELOC

  

Sp Serv/Aggressive

  

Comments

           

Commitment

  

Commitment

  

Commitment

  

Commitment

  

Commitment

   1    Boarding Default Data    Data Entry    Data loaded within x days of data
delivery    100% in 7 business days    100% in 7 business days          100% in
7 business days    2    Collections    Welcome Call    available,% made within #
of days    Not Applicable    Not Applicable    100% within 10 days (post
boarding)    Not Applicable    100% within 10 days upon receipt of data    3   
Collections    Outbound Call Starts    First delinquency day for contact    Per
Freddie Mac Early Indicator Score, Day 17    Per Freddie Mac Early Indicator
Score, Day 8    Day 5    Day 2    Day 2    EI scoring model driven 4   
Collections    Outbound Call Attempts    # of attempts in 30 day delinquency
cycle    4 attempts, 30 days    4 attempts, 30 days    10 attempts, 30 days   
10 attempts, 30 days    Daily    Prime, Alt-A, sub-prime are EI driven, Consumer
are FICO driven 6    Collections    Outbound Penetration Rate    % of loans with
attempted contact from eligibility date    95% within 30 days of eligibility
date    95% within 30 days of eligibility date    95% within 5 days of
eligibility date    95% within 5 days of eligibility date    95% daily    score,
campaigns can start between day 2 and day 31 7    Collections    Failed Promise
of Payment Recontact Date    # of days between fail date and recontact attempt
date    not to exceed 10 days    not to exceed 10 days    Daily    Daily   
Daily    Promises to pay and repayment plans 8    Correspondence    Late Charge
Notices Sent    % notified of late charge assessed per month    95% per month   
95% per month          95% per month    9    Correspondence    Intent to
Foreclose/ Breach Letter    % notified by x day of delinquency    95% by 63rd
day of delinquency    95% by 32nd day of delinquency    95% by 32nd day of
delinquency    95% by 63rd day of delinquency    95% by 32nd day of delinquency
   10    Correspondence    Breach Letter Expiration Notice    % sent by x day of
delinquency    95% by 95th day of delinquency    95% sent 30 days after breach
expiration    95% sent 30 days after breach expiration    Not Applicable    95%
sent 30 days after breach expiration    11    Property Inspections    Initial
Inspection    % completed by x day of delinquency    95% by 45th day of
delinquency    95% by 45th day of delinquency          95% by 45th day of
delinquency    12    Property Inspections    Subsequent Inspections    %
completed monthly until resolution    Per FNMA Guides    Per FNMA Guides      
   95% per month    13    Property Valuations    Initial BPO ordered    %
ordered by x day of delinquency    95% by 65th day of delinquency    95% by 65th
day of delinquency          95% by 65th day of delinquency    14    Property
Valuations    Subsequent BPOs    % ordered every 6 months    95% once every 6
months    95% once every 6 months          95% once every 6 months    15   
Foreclosure    Referral to Attorney    % completed within x days of breach
expiration    95% within 15 days    95% within 15 days          95% within 15
days    16    Foreclosure    Timeline Guidelines    % completed within Freddie
Mac or Insurer guidelines    90%    90%          95%    17    Foreclosure   
Title Delay Resolution    % of delays resolved within x days unless
documentation for delay written    95% in 60 days    95% in 60 days          95%
in 60 days    18    Foreclosure    Assignment Delays Resolution    % of delays
resolved within x days unless documentation for delay written    95% in 60 days
   95% in 60 days          95% in 60 days    19    Bankruptcy    Loading new
Bankruptcies    % loaded within x days of detection    95% in 2 business days   
95% in 2 business days          95% in 2 business days    20    Bankruptcy   
Proof of Claim Referral    % referred to attorney    95% referred in 15 business
days of detection    95% referred in 15 business days of detection          95%
referred in 15 business days of detection    21    Bankruptcy    Chapter 7
Motion for Relief    % referred to attorney    95% referred in 15 business days
of assignment to bankruptcy processor    95% referred in 15 business days of
assignment to bankruptcy processor          95% referred in 15 business days of
assignment to bankruptcy processor    22    Bankruptcy    Chapter 13 Motion for
Relief    % referred to attorney    95% at earliest date, not to exceed 90 days
past post petition due date    95% at earliest date, not to exceed 90 days past
post petition due date          95% at earliest date, not to exceed 90 days past
post petition due date    23    Bankruptcy    Referral for Next Appropriate
Action (Foreclosure, Collection, Loss Mitigation)    % referred for next action
   95% in 3 business days    95% in 3 business days          95% in 3 business
days    24    Bankruptcy    Receipt of Chapter 13 Proposed Plans    %
reviewed/objected to by confirmation date    95%    95%          95%    25   
Loss Mitigation    Solicitation Attempts    # of solicitation attempts per
month, commencing x    2 calling attempts per month after foreclosure referral
   2 calling attempts per month after foreclosure referral, solicitation card
mailed at Day-90    2 calling attempts per month after foreclosure referral,
solicitation card mailed at Day-60    2 calling attempts per month after Day-120
   2 calling attempts per month after foreclosure referral, solicitation card
mailed at Day-60    26    Loss Mitigation    Follow-up Packages Sent    % called
within x business days    95% within 15 business days    95% within 10 business
days    95% within 10 business days    95% within 10 business days    95% within
10 business days    - 27    Loss Mitigation    Follow-up on Repayment Plans    %
follow-end up x days prior to plan due date    95% within 10 days of plan due
date    95% within 10 days of plan due date    95% within 10 days of plan due
date    95% within 10 days of plan due date    95% within 10 days of plan due
date    28    Loss Mitigation    Equity Evaluation    # of completed evaluations
by Day 120    Not Applicable    Not Applicable    90% by the 120th day of
default    90% by the 120th day of default    90% by the 120th day of default   
29    REO    Marketing-Available for Sale to List       30 days 95% rolling
average    30 days 95% rolling average          30 days 95% rolling average   
30    REO    Marketing-List Date to Sale       120 days 95% rolling average   
120 days 95% rolling average          120 days 95% rolling average    31    REO
   Marketing-Executed contract to close date       45 days 95% rolling average
   45 days 95% rolling average          45 days 95% rolling average    32    REO
   Cash Proceeds-Sales Price to Market Value       97% average    97% average   
      97% average    33    REO    less Closing Costs and Concessions to Market
Value       87% average    87% average          87% average    34    Post Sale
   Claim to Insurer    % within x days of disposition    95% within 30 days   
95% within 30 days          95% within 30 days    35    Post Sale    Claim to
Investor    % within x days of disposition    95% within 30 days    95% within
30 days          95% within 30 days    36    Post Sale    Liquidation Reports   
% within x days of disposition    95% within days    95% within 5 days         
95% within 5 days    37    Cash Posting    Posting of Funds (Forbearance and
Bankruptcy plans)    % within x business days    95% in 2 business days    95%
in 2 business days          95% in 2 business days    38    Lien Release and
Subordinations    Subordinations    % completed in x business days    95% within
15 business days    95% within 12 business days          95% within 10 business
days   